

Portions of this agreement have been omitted and separately filed with the SEC
with a request for confidential treatment.  The location of those omissions have
been noted by  [**].

 
EXHIBIT 10.27
 
AMENDMENT TO DISTRIBUTION AGREEMENT
 
This Amendment (this “Amendment”) is entered into as of February 9, 2010, by and
between ID Biomedical Corporation (“IDB”) and Henry Schein, Inc. (“HSI”).
 
HSI and IDB have entered into a certain Distribution Agreement for Fluviral
influenza vaccine as of December 2, 2004 and have entered into certain
amendments to that agreement from time to time (as amended, the
“Agreement”).  In December 2005, IDB became a wholly owned subsidiary of
GlaxoSmithKline Inc., a wholly owned subsidiary of GlaxoSmithKline plc and an
affiliate of GlaxoSmithkline LLC d/b/a GlaxoSmithKline (“GSK”).  As a result of
discussions between the parties in light of this fact, HSI and IDB desire to
make certain amendments to the Agreement as set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and upon the terms and subject to conditions set forth below, HSI and
IDB, intending to be legally bound hereby, agree to amend the Agreement as
follows:
 
1.   Definitions.  All capitalized terms used in this Amendment without
definition shall have the meanings set forth in the Agreement.
 
2.   Minimum Quantity.  The text under the heading “Total Minimum Quantity per
Flu Season” of Paragraph 1 of Schedule 1 of the Agreement is hereby amended and
restated to read in full as follows:
 
“Subject to Sections 3.2 and 3.9 of the Agreement, the Minimum Quantity per Flu
Season to be supplied by IDB and purchased by HSI shall be the lesser of (i)
[**] ([**]) doses of Product (“Minimum Doses”) or (ii) [**] percent ([**]%)
(“Minimum Percentage”) of Product that IDB ships to the Territory for sale or
distribution in the Territory for such Flu Season; provided, however, that
[**].”
 
3.   Purchase Price.  Paragraph 2(A)(iii) of Schedule 1 is amended and restated
to read in full as follows:
 
“[**];”
 
4.   Transfer Price.  The second sentence of Paragraph 2(B) of Schedule 1 is
amended and restated to read in full as follows:
 
“As used in this Agreement, “Transfer Price” shall mean [**].”
 
5.   Minimum Purchase Price.  The current Section 2(C) of Schedule 1 shall
remain in full force and effect to the extent it applies to the 2009/2010 Flu
Season (except as modified pursuant to Section 6 below) and all prior Flu
Seasons, and the following paragraph shall be added to Section 2 (C) as a new
paragraph and shall apply to the 2010/2011, 2011/2012, and 2012/2013 Flu
Seasons:
 

[**] - Confidential or proprietary information redacted.


 
 

--------------------------------------------------------------------------------

 

“[**].”
 
6.   Purchase Price for 2009/2010 Flu Season.  [**].
 
7.   Effect of Amendment.  Except as expressly modified by this Amendment, the
terms and provisions of the Agreement shall remain in full force and effect.  In
the event of any conflict between the terms of this Amendment and the terms of
the Agreement, the terms of this Amendment shall control.
 
8.   Miscellaneous.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be reasonably
necessary or appropriate in order to carry out the purposes and intent of this
Amendment.
 
9.   Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
 


 
IN WITNESS WHEREOF, each Party has caused this Amendment to the Agreement to be
executed on its behalf by its duly authorized officer as of the date first above
written.
 
ID Biomedical Corporation
Henry Schein, Inc.
   
By:     /s/ Paul Pinsonnault                       
By:     /s/ Mark E. Mlotek                       
Name:  Paul Pinsonnault
Name:  Mark E. Mlotek
Title:  Senior Counsel & Secretary
Title:  EVP, Corporate Business Development



 

 
 [**] - Confidential or proprietary information redacted.

